Case: 1:20-cv-02421 Document #: 16-2 Filed: 04/23/20 Page 1 of 3 PageID #:429




                         EXHIBIT 2
2/8/2017            Case: 1:20-cv-02421      Document
                            U.S. Chamber Report Measures the#: 16-2 Filed:
                                                            Magnitude of Global04/23/20
                                                                               CounterfeitingPage
                                                                                              | Global2Intellectual
                                                                                                         of 3 PageID         #:430
                                                                                                                    Property Center




                                                                             ABOUT         RESOURCES    NEWS      INITIATIVES       GET INVOLVED




                                                                                                           SIGN UP FOR UPDATES FROM
       U.S. Chamber Report Measures the Magnitude of                                                                 GIPC
       Global Counterfeiting
                                                                                                               First Name…
       2016 June 20
                                                                                                               Last Name…

       WASHINGTON, D.C. — The U.S. Chamber of Commerce Global Intellectual Property Center                     Email…
       (GIPC) today released Measuring the Magnitude of Global Counterfeiting, which provides
       a breakdown of the share of physical counterfeiting for the 38 economies included in
       the U.S. Chamber of Commerce International IP Index.                                                                  SUBMIT
       “From fake medicines to bad brakes and lead-laden toys, counterfeit goods pose a real
       danger to consumers and a costly threat to the business community,” said Mark Elliot,
       executive vice president of GIPC. “The 2016 International IP Index shows that leaders in
       both developing and developed economies increasingly recognize the connection between
       effective intellectual property protection and achieving their greatest economic potential.         TAGS
       Similarly, this counterfeit report provides a closer look at the role individual economies          ACTA, Brazil, CACP, Canada, China,
       play in this growing, global concern. For example, it is apparent that we need increased            Clean Technology, Copyright,
       focus in the China and Hong Kong markets to combat counterfeits.                                    Counterfeiting, Counterfeiting
                                                                                                                                        and
       “Building on the Chamber’s 38-economy Index, this report provides a tool to inform                  Piracy, Dangerous Fakes, David
       countries’ efforts to crack down on the global problem, and cut off counterfeits at the             Hirschmann, Economy,
       source. Our report indicates that the value of goods seized is only a small percentage of           Enforcement, Europe, GIPC Events,
       the total $461 billion in global trade-related counterfeiting. This signals the need for            GIPC Index, ICE, India, innovation,
       increased resources for more effective enforcement efforts.”                                        International, International IP Index,
       Similar to data recently released by the Organisation for Economic Co-operation and                 Internet, IP Champions, IP Creates
       Development (OECD), GIPC’s report found that as much as 86 percent of all global                    Jobs, IP Delivers, IPEC, IP Summit,
       counterfeits originate in China and Hong Kong’s markets, with the next largest share                jobs, legislation, Mark Elliot, Measuring
       making up less than half a percent of global counterfeits. The report also suggests that            Momentum, National IP Strategy,
                                                                                                           patent, Piracy, Research Report,
       customs authorities are only seizing as little as 2.5 percent of the value of total estimated
       counterfeits.
                                                                                                           Rogue sites, safety, Special 301,
                                                                                                           State Fact Sheets, TPP, Trade, trade
       The 38 economies, chosen from the U.S. Chamber of Commerce International IP Index,                  secrets, TTIP, USTR, Voices of IP
       account for nearly 85% of global gross domestic product (GDP). The Index is based on 30
       measurable criteria critical to innovation including patent, copyright and trademark
       protections; enforcement; and engagement in international treaties, among others.

       The Index ranks the economies in Algeria, Argentina, Australia, Brazil, Brunei, Canada,                      GET CONNECTED
       Chile, China, Colombia, Ecuador, France, Germany, India, Indonesia, Israel, Italy, Japan,
       Malaysia, Mexico, New Zealand, Nigeria, Peru, Poland, Russia, Singapore, South Africa,
       South Korea, Sweden, Switzerland, Taiwan, Thailand, Turkey, Ukraine, United Arab
       Emirates (UAE), United Kingdom (UK), United States (U.S.), Venezuela, and Vietnam.

       The Global Intellectual Property Center is working around the world to champion
       intellectual property (IP) rights as vital to creating jobs, saving lives, advancing global
       economic growth, and generating breakthrough solutions to global challenges.

       The U.S. Chamber of Commerce is the world’s largest business federation representing
       the interests of more than 3 million businesses of all sizes, sectors, and regions, as well as
       state and local chambers and industry associations.

       Tags: Counterfeiting, Counterfeits, Measuring the Magnitude of Global Counterfeiting

           Like 0          Tweet




http://www.theglobalipcenter.com/u­s­chamber­report­measures­the­magnitude­of­global­counterfeiting/                                                   1/2
2/8/2017         Case: 1:20-cv-02421      Document
                         U.S. Chamber Report Measures the#: 16-2 Filed:
                                                         Magnitude of Global04/23/20
                                                                            CounterfeitingPage
                                                                                           | Global3Intellectual
                                                                                                      of 3 PageID         #:431
                                                                                                                 Property Center



                                                                                                                          The Global IP Center
                                                                                                                          @globalIPcenter
                                                                                                                "Let's reignite #smallbiz innovation &
                                                                                                                entrepreneurship with stronger #IP
                                                                         ABOUT        RESOURCES            NEWS protections.
                                                                                                                     INITIATIVES            GET INVOLVED
                                                                                                                              It must be a priority." ­David
                                                                                                                Kappos #2017IPIndex

                                                                                                                                                          30m


                                                                                                                          The Global IP Center
                                                                                                                          @globalIPcenter

                                                                                                                   Strong #IP systems deliver the latest and
                                                                                                                   greatest #tech. Want the data? Check out
                                                                                                                   the @USChamber #2017IPIndex.
                                                                                                                   theglobalipcenter.com/ipindex2017/




                                                                                                                                                          33m




                                                      © 2012 Global Intellectual Property Center | U.S. Chamber of Commerce
                                                      1615 H Street, NW | Washington, DC 20062-2000
                                                      Main: 202 463 5601 | Fax: 202 463 3114 | gipc@uschamber.com
                                                      Privacy Policy




http://www.theglobalipcenter.com/u­s­chamber­report­measures­the­magnitude­of­global­counterfeiting/                                                            2/2
